Case 1:16-cv-00200-GNS-HBB Document 44 Filed 05/03/21 Page 1 of 8 PageID #: 124




                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                BOWLING GREEN DIVISION
                         CIVIL ACTION NO. 1:16-CV-00200-GNS-HBB


 COACH, INC., et al.                                                                  PLAINTIFFS

 v.

 YAN CHEN, et al.                                                                   DEFENDANTS


                          MEMORANDUM OPINION AND ORDER

        This matter is before the Court on Plaintiffs’ Motion for Summary Judgment (DN 41). The

 matter is ripe for adjudication. For the reasons discussed below, the motion is GRANTED IN

 PART and DENIED IN PART.

                                I.      STATEMENT OF FACTS

        In 2016, an investigator for Advanced Investigative Services, Inc. (“AIS”), a firm

 specializing in intellectual property investigations, visited Defendant Yan Chen (“Chen”) at his

 business, Wholesale & Retail Market (“Wholesale Market”), in Cave City, Kentucky. (Pls.’ Mot.

 Summ. J. Ex. 1, ¶¶ 2, 4, DN 41-1). In 2010, AIS had opened an investigation into Chen and his

 businesses after being advised he was selling counterfeit trademarked-labeled merchandise, some

 modeled after the products sold by Plaintiff Coach, Inc. (“Coach”).1 (Pls.’ Mot. Summ. J. Ex. 1,

 ¶ 3). Coach has been an AIS client for many years and provided AIS investigators with specialized

 training in recognizing merchandise bearing counterfeit trademarks. (Pls.’ Mot. Summ. J. Ex. 2,

 ¶¶ 3, 5, DN 41-2). President of AIS, Sean P. Dees (“Dees”), states that on May 25, 2016, the



 1
   Plaintiff Coach, Inc., has changed its name to Tapestry, Inc., and Plaintiff Coach Services, Inc.,
 has changed its name to Coach IP Holdings LLC, a wholly owned subsidiary of Tapestry, Inc.
 (Pls.’ Notice Corporate Name Changes, DN 42). “Plaintiffs” and “Coach” will be used
 interchangeably for both throughout.
Case 1:16-cv-00200-GNS-HBB Document 44 Filed 05/03/21 Page 2 of 8 PageID #: 125




 investigator reviewed Chen’s merchandise, purchased several products, and determined they were

 counterfeit. (Pls.’ Mot. Summ. J. Ex. 1, ¶ 4). The investigator then provided the products and

 supporting affidavits to agents for the United States Department of Homeland Security

 (“Homeland Security”) later that day. (Pls.’ Mot. Summ. J. Ex. 1, ¶ 4). AIS investigators routinely

 cooperate with law enforcement during their investigations of suspected counterfeiters. (Pls.’ Mot.

 Summ. J. Ex. 1, ¶ 2). Homeland Security agents then obtained a warrant for Chen and his

 businesses, and the next day, AIS investigators Chris Dees (“Agent Dees”) and Steven Bone

 (“Agent Bone”) assisted agents in their execution of the warrants. (Pls.’ Mot. Summ. J. Ex. 1, ¶

 5).

        During their search, Homeland Security agents seized, photographed, and stored thousands

 of items of merchandise found at Wholesale Market. (Pls.’ Mot. Summ. J. Ex. 1, ¶ 6). Of the

 items seized, Dees states that four hundred and sixteen bore Coach labels including: thirty-three

 belts, one hundred and thirty-seven hats, four purses, one hundred and thirty-four hard and soft

 emblems, one hundred and seven paired labeled soft emblems, and one pair of sunglasses. (Pls.’

 Mot. Summ. J. Ex. 1, ¶ 6). On May 27, Agents Dees and Bone assisted law enforcement as they

 executed a search warrant at a booth operated by Chen at Flea Land Flea Market in Bowling Green,

 Kentucky. (Pls.’ Mot. Summ. J. Ex. 1, ¶ 7). Homeland Security agents seized, photographed, and

 stored fifty-six Coach labeled items, including: five bottles of perfume, twenty-six belts, eleven

 hats, one hundred and twelve pairs of sunglasses, one purse, and one wallet. (Pls.’ Mot. Summ. J.

 Ex. 1, ¶ 7). AIS investigators, trained to identify counterfeit goods, inspected many of the items

 seized at Chen’s booth and determined they were counterfeit. (Pls.’ Mot. Summ. J. Ex. 1, ¶ 8).

        Coach trademarks are valid and subsisting. (Pls.’ Mot. Summ. J. Ex. 2, ¶ 9). Customers

 worldwide associate these trademarks with the Coach brand, and its high-quality production and



                                                 2
Case 1:16-cv-00200-GNS-HBB Document 44 Filed 05/03/21 Page 3 of 8 PageID #: 126




 craftsmanship. (Pls.’ Mot. Summ. J. Ex. 2, ¶ 4). Coach spends substantial time, money, and

 professional resources developing, promoting, and protecting its registered trademarks and brand.

 (Pls.’ Mot. Summ. J. Ex. 2, ¶ 4). Karla Aspiras (“Aspiras”), Director and Senior Counsel at Coach,

 is responsible for maintaining corporate records concerning Coach’s efforts combating the

 distribution of illicitly branded items, and supervises Coach’s efforts in enforcing its trademarks,

 including the investigations undertaken by AIS in Kentucky and this litigation. (Pls.’ Mot. Summ.

 J. Ex. 2, ¶¶ 2, 6). Aspiras is familiar with the events that transpired in May 2016 and states that

 Wholesale Market, Flea Land Flea Market, Chen, and Defendant Yan Chen, LLC, are not and

 never have been authorized to sell or offer for sale legitimately trademarked Coach products. (Pls.’

 Mot. Summ. J. Ex. 2, ¶¶ 6, 7). Coach’s intellectual property witness has reviewed photographic

 and other evidence of the merchandise seized from Wholesale Market and Flea Land Flea Market.

 (Pls.’ Mot. Summ. J. Ex. 2, ¶ 8). According to a report maintained by Coach, the intellectual

 property witness concluded the merchandise was not manufactured by Coach and was not

 authorized to display any registered trademarks. (Pls.’ Mot. Summ. J. Ex. 2, ¶ 8).

        On December 12, 2016, Coach sued Chen, individually and d/b/a Wholesale Market, and

 Yan Chen, LLC, for trademark infringement, trade dress infringement, trademark dilution and

 counterfeiting under the Lanham Act, 15 U.S.C. §§ 1114, 1116, 1117, and 1125(a); copyright

 infringement under the United States Copyright Act, 17 U.S.C. § 501 et seq.; trademark

 infringement, unfair competition, and unjust enrichment under Kentucky common law, and unfair

 competition under Ohio law. (Compl. ¶ 1, DN 1). On May 17, 2017, Chen was indicted by federal

 authorities for his counterfeit-sale activities. United States v. Chen, No. 1:17-cr-00017-GNS-1.

 The Court stayed civil proceeding pending the disposition of Chen’s criminal charges. (Order,

 DN 13). On January 8, 2021, Plaintiffs moved for summary judgment on liability, preserving



                                                  3
Case 1:16-cv-00200-GNS-HBB Document 44 Filed 05/03/21 Page 4 of 8 PageID #: 127




 claims for statutory damages, against Defendants Chen, individually d/b/a Wholesale Market, and

 Yan Chen, LLC (“Defendants”) for trademark infringement under § 1114(1)(a). (Pls.’ Mot.

 Summ. J. 4). Defendants failed to respond.2

                                II.     STANDARD OF REVIEW

        Summary judgment is proper “if the movant shows that there is no genuine dispute as to

 any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

 The party moving for summary judgment bears the burden of demonstrating the absence of a

 genuine issue of material fact. See Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Once the

 moving party demonstrates this lack of evidence, the burden passes to the nonmoving party to

 establish the existence of a disputed factual element essential to his case with respect to which he

 bears the burden of proof. See id. If the record taken as a whole could not lead the trier of fact to

 find for the nonmoving party, the motion for summary judgment should be granted.                 See

 Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986).



 2
   “[F]ailure to object to evidentiary material submitted in support of a summary judgment motion
 constitutes waiver of those objections.” Johnson v. U.S. Postal Serv., 64 F.3d 233, 237 (6th Cir.
 1995); see also Powers v. Hamilton Cty. Pub. Def. Comm’n, 501 F.3d 592, 613 n.3 (6th Cir. 2007)
 (“None of Powers’s evidence satisfies the standards of Federal Rule of Civil Procedure 56 for
 evidence submitted in support of summary judgment. . . . Despite these glaring deficiencies, we
 may still consider Powers’s evidence because the Public Defender did not object to its competence
 below . . . .” (citations omitted)); Wiley v. United States, 20 F.3d 222, 226 (6th Cir. 1994).
 Plaintiffs could have bolstered Dees’ affidavit with evidence supporting the business records
 exception to hearsay under Fed. R. Evid. 803(6) or by tendering the reports of AIS investigators,
 as is commonly done in these circumstances. See, e.g., Coach, Inc. v. D & N Clothing, Inc., No.
 10-12813, 2011 WL 2682969, at *3-4 (E.D. Mich. July 11, 2011) (“[T]he affidavit of investigator
 Henry appears to be made upon personal knowledge acquired through his own participation in the
 events described.”). Dees only states he had personal knowledge of the matters as the President
 of AIS and that the activities occurred under his “direct supervision”. (Pls.’ Mot. Summ. J. Ex. 1,
 ¶¶ 3, 7). Regardless, “[c]ases contemplate a ‘gross miscarriage of justice’ exception to this waiver
 rule, [and] the Court perceives (and [Defendants, by their failure to respond,] identifies) no basis
 for that to apply here.” Atl. Specialty Ins. Co. v. Stanley, No. 6:17-CV-308-REW, 2019 WL
 669389, at *9 n.18 (E.D. Ky. Feb. 19, 2019), aff’d, No. 19-5259, 2019 WL 4440402 (6th Cir. Aug.
 23, 2019) (using hearsay evidence).
                                                  4
Case 1:16-cv-00200-GNS-HBB Document 44 Filed 05/03/21 Page 5 of 8 PageID #: 128




                                        III.    DISCUSSION

        Plaintiffs move for partial summary judgment on their trademark infringement claim under

 the Lanham Act, 15 U.S.C. § 1051, et seq., which generally prohibits reproductions, copies,

 imitations, and counterfeits of registered marks in connection with the sale of any goods where

 such use will likely cause confusion. See 15 U.S.C. § 1114(a)(1); Laukus v. Rio Brands, Inc., 391

 F. App’x 416, 425 (6th Cir. 2010). In relevant part, 15 U.S.C. § 1114 provides the following:

        Any person who shall, without the consent of the registrant . . . use in commerce
        any reproduction, counterfeit, copy, or colorable imitation of a registered mark in
        connection with the sale, offering for sale, distribution, or advertising of any goods
        or services on or in connection with which such use is likely to cause confusion, or
        to cause mistake, or to deceive . . . shall be liable in a civil action by the registrant
        for the remedies hereinafter provided.

 15 U.S.C. § 1114(1). “A party establishes trademark infringement by showing (1) that it owns a

 trademark; and (2) that the infringer (a) used the mark without authorization, (b) in commerce, (c)

 in a manner likely to create consumer confusion.” Microsoft Corp. v. Sellers, 411 F. Supp. 2d 913,

 919 (E.D. Tenn. 2006) (citations omitted).

        Failing to respond to Plaintiffs’ motion for summary judgment, Defendants have not

 offered any facts or evidence to contest Plaintiffs’ motion. Where a non-moving party fails to

 oppose a motion for summary judgment, then “summary judgment, if appropriate, shall be entered

 against” him. Fed. R. Civ. P. 56(e). The Court, however, may not merely accept the movant’s

 statement of undisputed facts but, rather, must “satisfy itself that the evidence in the summary

 judgment record supports [the] relief.” Hitachi Med. Sys. Am., Inc. v. Branch, No. 5:09-cv-1575,

 2011 WL 3921718, at *12 (N.D. Ohio Sept. 7, 2011) (citation omitted).

        Pursuant to 15 U.S.C. § 1115(a), registration of a mark creates a presumption of the mark’s

 validity. Burke-Parsons-Bowlby Corp. v. Appalachian Log Homes, 871 F.2d 590, 593 (6th Cir.

 1989). The Complaint identified and displayed Coach’s registered trademarks. (Compl. 4-12).

                                                   5
Case 1:16-cv-00200-GNS-HBB Document 44 Filed 05/03/21 Page 6 of 8 PageID #: 129




 Aspiras states the “trademarks that were identified and displayed in the Complaint . . . are valid

 and subsisting.” (Pls.’ Mot. Summ. J. Ex. 2, ¶ 9). “The statutory presumption shifts the burden of

 proof to the party challenging the validity of the mark.” Burke-Parsons-Bowlby Corp., 871 F.2d

 at 593 (citations omitted). “As there is no response from [Defendants] . . . to Coach’s motion for

 partial summary judgment, no genuine issue as to this fact has been created.” Coach, Inc. v. Sw.

 Flea Mkt., No. 2:10-CV-02410-DKV, 2012 WL 8470191, at *5 (W.D. Tenn. Feb. 21, 2012), aff’d

 sub nom. Coach, Inc. v. Goodfellow, 717 F.3d 498 (6th Cir. 2013).

        Plaintiffs must next demonstrate “that [D]efendant[s’] mark creates a likelihood of

 confusion regarding the origin of the goods offered by [P]laintiff[s] and [D]efendant[s].”

 Innovation Ventures, LLC v. N.V.E., Inc., 694 F.3d 723, 731 (6th Cir. 2012) (citation omitted).

 “The touchstone of liability under § 1114 is whether the defendant’s use of the disputed mark is

 likely to cause confusion among consumers regarding the origin of the goods offered by the

 parties.” Daddy’s Junky Music Stores, Inc. v. Big Daddy’s Family Music Ctr., 109 F.3d 275, 280

 (6th Cir. 1997). When the infringing products are counterfeits, the likelihood of confusion is

 presumed. See Sellers, 411 F. Supp. 2d at 919; Gen. Motors Corp. v. Autovation Techs., Inc., 317

 F. Supp. 2d 756, 761 (E.D. Mich. 2004). Upon the undisputed evidence presented, and in a light

 most favorable to Defendants, the merchandise sold and kept for sale by Chen was “counterfeit”—

 defined by the Lanham Act as “a spurious mark which is identical with, or indistinguishable from,

 a registered mark.” 15 U.S.C. § 1127. It is also undisputed that counterfeit Coach products were

 used in commerce at Wholesale Market. As the products were counterfeits, they are presumed

 likely to cause confusion for consumers.      Accordingly, Coach has established liability for

 trademark infringement.




                                                 6
Case 1:16-cv-00200-GNS-HBB Document 44 Filed 05/03/21 Page 7 of 8 PageID #: 130




        Plaintiffs’ uncontroverted evidence shows that Chen sold counterfeit Coach merchandise

 at Wholesale Market and at a booth he operated at the Flea Land Flea Market. Homeland Security

 also found merchandise at Chen’s residence during its raid on him and his businesses, indicating

 he was involved in his businesses’ operations. (Pls.’ Mot. Summ. J. Ex. 1, ¶ 5). Significantly,

 there is no evidence indicating Chen was unaware of or uninvolved with these businesses, such

 that a reasonable juror could infer he was not personally involved in the actual trademark

 infringement.3 Cf. Coach, Inc. v. D & N Clothing, Inc., No. 10-12813, 2011 WL 2682969, at *3-

 4 (E.D. Mich. July 11, 2011) (“Although there is evidence indicating personal involvement, there

 is also evidence to support a jury determination that Bajocka was not personally involved in the

 infringement.”). With respect to Yan Chen LLC, Plaintiffs have established that this entity “[is]

 not and never [has] been authorized to sell or offer for sale legitimately trademarked Coach

 products.” (Pls.’ Mot. Summ. J. Ex. 2, ¶ 7). They have not, however, produced any evidence

 showing that Yan Chen, LLC operated either Wholesale Market or the booth at Flea Land. To the

 contrary, as noted above, the record reflects Chen operated his businesses as a sole proprietorship.

 Thus, Plaintiffs have not established entitlement to judgment with respect to Yan Chen, LLC.

                                       IV.     CONCLUSION

 For the reasons discussed above, IT IS HEREBY ORDERED that Plaintiffs’ Motion

 for Summary Judgment (DN 41) is GRANTED IN PART and DENIED IN PART. Plaintiffs



 3
   Plaintiffs allege Chen was doing business as Wholesale Market. Dees’ affidavit indicates Chen
 operated a sole proprietorship. Even if Wholesale Market were an incorporated entity, “[a]n
 individual corporate officer, director, owner, or employee can be liable for trademark infringement
 by the corporation where the individual is either personally involved in the infringement or is
 willfully blind to infringing activity.” Coach, Inc. v. D & N Clothing, Inc., No. 10-12813, 2011
 WL 2682969, at *3-4 (E.D. Mich. July 11, 2011) (citation omitted). Similarly, “a corporate officer
 is liable for his own tortious acts, even if done for the benefit of the corporation.” Id. (citing See
 In re Interstate Agency, Inc., 760 F.2d 121, 125 (6th Cir. 1985)). Thus, Chen is personally liable
 for Wholesale Market’s trademark infringement.
                                                   7
Case 1:16-cv-00200-GNS-HBB Document 44 Filed 05/03/21 Page 8 of 8 PageID #: 131




 are granted judgment on the issue of liability against Defendant Yan Chen, individually, but

 not against Defendant Yan Chen, LLC.




                                                               April 30, 2021


 cc:    counsel of record
        Defendants, pro se




                                              8
